Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 line 2 ambiguously refers to "the bead".  Which bead?  In claim 19
line 2, it is suggested to change "the bead" to --one of the beads--.
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5)	Claims 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Verstraeten (US 2019/0344629) in view of Japan 608 (JP 2009-154608) and optionally further in view of Moser et al (US 2018/0154705), Kanz et al (US 2013/0056128) and/or Hirosue (US 2015/0328941).
	Verstraeten, directed to an antistatic tire, discloses a pneumatic tire comprising a circumferential tread portion 140, circumferential belt plies 144 (circumferential belt), carcass 130 comprising carcass reinforcement plies 134, annular bead portions 120 each comprising bead reinforcement 124 and a rubber component 122, sidewalls each extending between a shoulder associated with the tread and a bead portion 120 and at least one electrically conductive yarn 170 [FIGURE 1].  The tread portion 140 comprises a rubber component in which only a circumferential strip of the tread rubber component comprises electrically conductive particles such as carbon black [paragraph 25].  Thus, the tread portion 140 comprises a non-conductive portion and a conductive circumferential strip.  The bead portion 120 comprises a rubber component 122 comprising electrically conductive particles [paragraphs 25, 38, FIGURE 1].  Thus, the bead portion 120 comprises a conductive rubber component 122.  One of ordinary skill in the art would readily understand that each conductive rubber component 122 of each bead portion 120 defines an abrasion area.  Verstraeten discloses:
In order to dissipate static electricity, electrical conductivity is required between the bead and the tread of pneumatic rubber tires.  This electrical conductivity needs attention as the carcass reinforcement is formed by high tenacity polymer fibers such as high tenacity polyester fibers; and because of the tendency to replace carbon black by other additives in the rubber compounds of the carcass of tires [paragraph 2],

The carcass portion comprises a rubber component and carcass reinforcement plies comprising high tenacity polymer fiber cords, e.g. polyester fiber or polyamide fiber high tenacity cords [paragraph 25], and

The electrically conductive yarn is provided in the tire to provide a path of least electrical resistance, thereby providing an electrically conductive path between the mounting surface of the tire in its bead region to a running surface of the 
tire tread.  The at least one electrically conductive yarn can e.g. be positioned on the outer surface of a carcass reinforcement ply between the carcass reinforcement plies and the sidewall rubber layer, or on the inner surface of a carcass reinforcement ply between the carcass reinforcement plies and the tire rubber inner liner layer, or between two carcass reinforcement plies [paragraphs 31-34]. 
  
In light of the above disclosure, one of ordinary skill in the art would readily understand that Verstraeten's pneumatic tire comprising a carcass body ply comprising nonconductive rubber and reinforcement cords.  The electrically conductive yarn for creating an electrically conductive path through the tire can function as a gas bleeder cord [paragraphs 1, 7].  The electrically conductive yarn may comprise a first blended yarn and a second blended yarn twisted together wherein the first blended yarn comprises a blend of cotton and stainless steel fibers, the stainless fiber fibers being at least 40% by weight (e.g. 50% by weight) and the second blended yarn comprises a blend of cotton and stainless steel fibers, the stainless steel fibers being least 40% by weight (at least 50% by weight); the second yarn having the same composition as the first yarn [paragraph 19].  Verstraeten illustrates the electrically conductive yarn 170 being disposed on the inner surface of carcass ply 134 and extending from the bead portion 120 to a location below the tread portion 140 [FIGURE 1] and Verstraeten discloses that the electrically conductive yarn may be disposed on the outer surface of a carcass reinforcement ply as an alternative to being disposed on the inner surface of a carcass reinforcement ply [paragraph 31].  Since Verstraeten discloses using at least one electrically conductive yarn, Verstaeten teaches using a plurality of electrically conductive yarns.  Thus, Verstraeten teaches disposing electrically conductive bleeder yarns on the outer surface of a carcass ply and extending from the bead portion to a location below the tread portion so that the electrically conductive bleeder yarns [conductive bleeder cords] are associated with the carcass body ply and disposed circumferentially about the tire and radially between the tread and the carcass body ply.  Verstraeten is silent as to numerical values of resistivity of the tread, the sidewalls and the abrasion areas.
	As to claim 16, it would have been obvious to one of ordinary skill in the art to provide Verstraeten's pneumatic tire such that:
the tread has a resistivity of at least 13.0 x 107 ohm-cm
(at least 1.3 x 108 ohm-cm),

each sidewall has a resistivity of at least 11.9 x 107 ohm-cm
(at least 1.19 x 108 ohm-cm), and

each abrasion area (bead region for contacting the rim) has a resistivity of
at least 5.9 x 107 ohm-cm (at least 0.59 x 108 ohm-cm)

since (1) Japan 608, also directed to an antistatic tire, teaches providing a pneumatic tire comprising a tread portion 2 comprising tread rubber 10 and a terminal portion 22; under tread 31; edge band portion 9B; cushion rubber 13; a belt layer 7 formed of two or more plies 7A, 7B each comprising belt cord covered with topping rubber; carcass 6 formed by one or more carcass plies 6A in which carcass cords are covered by topping rubber, sidewall portion 3 comprising sidewall rubber 11; conductive band 20 for creating a conductive path through the tire; and bead portion 4 comprising bead core 5, bead apex rubber 8 and clinch rubber 12 such that (A) the tread rubber 10, the sidewall rubber 11, the topping rubber of the carcass 6 and the topping rubber of the belt layer 7, are made of insulating rubber comprising rubber component and silica and having a resistivity of at least 1 x 108 ohm-cm to improve low rolling resistance performance and wet grip performance and (B) the terminal portion 22 (circumferential strip), undertread 31, the clinch rubber 12 (rubber in bead region), cushion rubber 13, and conductive band 20 are made of conductive rubber having a resistivity of less than 1 x 108 ohm-cm to reduce electric resistance of the tire and prevent accumulation of static electricity [machine translation] and optionally (2) Moser et al, also directed to an antistatic tire, teaches providing a pneumatic tire having a conductive cord such that the tread has a resistivity of at least 13.7 x 107 ohm-cm (1.3 x 108 ohm-cm), each sidewall has a resistivity of at least 11.9 x 107 ohm-cm (1.19 x 108 ohm-cm), and each abrasion area has a resistivity of at least 5.9 x 107 ohm-cm (0.59 x 108 ohm-cm).  Thus, Japan 608 provides ample motivation (improved low rolling resistance and wet grip performance) to use silica reinforced rubber having resistivity of at least 1 x 108 ohm-cm for the tread and sidewalls of Verstraeten's pneumatic tire.  Verstraeten's range of at least 1 x 108 ohm-cm [tread, sidewalls] substantially covers and renders obvious the claimed ranges of at least 1.37 x 108 ohm-cm [tread] and at least 1.19 x 108 ohm-cm [sidewalls].  Furthermore, Japan 608 provides ample suggestion (improve electrical conductivity) to use conductive rubber having a resistivity of less than 1 x 108 ohm-cm for the conductive rubber component 122 (abrasion area) of Verstraeten's pneumatic tire.  Japan 608's range of less than 1 x 108 ohm-cm [abrasion area] overlaps and renders obvious the claimed range of at least 0.59 x 108 ohm-cm [abrasion area].        
	As to cap ply (claim 16), it would have been obvious to one of ordinary skill in the art to provide Verstraeten's pneumatic tire with the claimed cap ply since (1) Japan 608 teaches providing a pneumatic tire with a center band portion 9A located between a belt 7 and the tread portion 2 and comprising a spirally wound cord covered with an insulating topping rubber having a resistivity of at least 1 x 108 ohm-cm to improve low rolling resistance performance and restrain the belt layer to enhance high speed durability [FIGURES 5, 6B, machine translation] and optionally (2) Moser et al, also directed to an antistatic tire, teaches providing a pneumatic tire having a conductive cord such that a cap ply has a resistivity of at least 11.9 x 107 ohm-cm (1.19 x 108 ohm-cm).  Japan 608's range of at least 1 x 108 ohm-cm [center band portion 9B / cap ply] substantially covers and renders obvious the claimed range of at least 1.30 x 108 ohm-cm [cap ply]. 
	As to bleeder cords being disposed between the tread and body ply (claim 16), Verstraeten is considered to disclose this subject matter.  IN ANY EVENT:  As to claim 16, it would have been obvious to one of ordinary skill in the art to provide Verstraeten's pneumatic tire such that electrically conductive bleeder yarns [conductive bleeder cords] are associated with the carcass body ply and disposed circumferentially about the tire and radially between the tread and the carcass body ply since (1) Verstraeten discloses using at least one electrically conductive yarn, which can function as a bleeder cord, to create a conductive path through a pneumatic tire, Verstraeten illustrates the electrically conductive yarn 170 being disposed on the inner surface of carcass ply 134 and extending from the bead portion 120 to a location below the tread portion 140 [FIGURE 1] and Verstraeten discloses that the electrically conductive yarn may be disposed on the outer surface of a carcass reinforcement ply as an alternative to being disposed on the inner surface of a carcass reinforcement ply [paragraph 31] and (2) Kanz et al teaches disposing spaced apart conductive bleeder cords 30 on both sides of a carcass ply 18 and extending the conductive bleeder cords 30 the full length of the reinforcing cords of the carcass ply 18 from bead to bead to create a conductive path though the pneumatic tire [FIGURES 1-3, paragraph 95] and/or Hirosue teaches disposing conductive yarns 10 on the outer surface and/or inner surface of a carcass ply 6A and extending the conductive yarns 10 from bead to bead to create a conductive path through the pneumatic tire [FIGURES 1, 2A, 3A, 4-6].  
	With respect to linear mass density (claims 16, 20 and 21), it would have been obvious to one of ordinary skill in the art to provide Verstraeten's pneumatic tire such that the electrically conductive yarns have a stainless steel to cotton ratio between 55:45 and 90:10 (claim 16), a stainless steel to cotton ratio between 70:30 and 85:15 (claim 20), a stainless steel to cotton ratio between 55:45 and 90:10 (claim 21) since (1) Verstraeten teaches using the at least one electrically conductive yarn to create a conductive path through the tire and (2) Verstraeten teaches electrically conductive yarn comprising a first blended yarn and a second blended yarn twisted together wherein the first blended yarn comprises a blend of cotton and stainless steel fibers, the stainless fiber fibers being at least 40% by weight (e.g. 50% by weight) and the second blended yarn comprises a blend of cotton and stainless steel fibers, the stainless steel fibers being least 40% by weight (at least 50% by weight); the second yarn having the same composition as the first yarn [paragraph 19].  
	As to claim 17, it would have been obvious to one of ordinary skill in the art to provide Verstraeten's pneumatic tire such that the stainless steel cotton blend yarn has a linear mass density of 200 to 320 tex since Verstraeten teaches using a count of 50 tex to 300 tex for a yarn having discrete length fibers [paragraphs 17-18]. 
	As to claim 18, it would have been obvious to one of ordinary skill in the art to provide Verstraeten's pneumatic tire such that the tread includes a tread antenna having a resistivity of at least 1 x 105 ohm-cm since (1) Verstraeten discloses providing an antistatic pneumatic tire such that the tread comprises a conductive circumferential strip and (2) Japan 608 teaches providing an antistatic pneumatic tire such that the tread comprises a terminal portion (circumferential strip / tread antenna) having a resistivity of less than 1 x 108 ohm-cm [FIGURE 5, machine translation].  
	As to claim 19, Kanz et al and/or Hirosue provide ample suggestion to extend Verstraeten's conductive bleeder yarns [conductive bleeder cords] from bead to bead.  When Verstraeten's conductive bleeder yarns [conductive bleeder cords] extend from bead to bead, each conductive bleeder yarn [conductive bleeder cord] extends from one of the beads to a middle third of the tread width as claimed.
	As to claim 22, it would have been obvious to one of ordinary skill in the art to provide Verstraeten's pneumatic tire such that the at least one of the conductive bleeder cords has a resistivity of between 2.8 and 4.0 x 104 ohm cm since (1) Verstraeten teaches using the at least one electrically conductive yarn to create a conductive path through the tire, (2) Verstraeten teaches electrically conductive yarn comprising a first blended yarn and a second blended yarn twisted together wherein the first blended yarn comprises a blend of cotton and stainless steel fibers, the stainless fiber fibers being at least 40% by weight (e.g. 50% by weight) and the second blended yarn comprises a blend of cotton and stainless steel fibers, the stainless steel fibers being least 40% by weight (at least 50% by weight); the second yarn having the same composition as the first yarn [paragraph 19] and (3) Hirosue teaches providing conductive yarns for creating a conductive path through a pneumatic tire such that the conductive yarn has a resistivity of less than 105 ohm-cm or less than 104 ohm-cm [paragraph 42].  
Remarks
6)	Applicant’s election without traverse of Group I claims 16-22 in the reply filed on 4-18-22 is acknowledged.
Claims 23-35 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups (inventions), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4-18-22.
	The remaining references are of interest.
7)	No claim is allowed.
8)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221. The examiner can normally be reached Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
May 7, 2022